UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Annual Report to Shareholders Deutsche Emerging Markets Equity Fund (formerly DWS Emerging Markets Equity Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 11 Performance Summary 13 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 31 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Information About Your Fund's Expenses 45 Tax Information 46 Advisory Agreement Board Considerations and Fee Evaluation 51 Board Members and Officers 56 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 12 for more complete performance information. Investment Process In managing the fund, we use a four-step management process. In the first step, using a macroeconomic outlook, we assess the general outlook for emerging-markets equities. The key drivers of this outlook are growth, valuation and market sentiment. This process is then applied at individual country and sector levels to determine country and sector weightings. In the second step, we perform a bottom-up fundamental analysis of the companies in the designated countries and sectors. In the third step, we construct the fund’s portfolio, weighting individual stocks based on management’s assessments and setting individual country and sector market exposure based on our outlook. In the fourth and final step, we actively monitor the fund’s portfolio, including an ongoing assessment of the portfolio’s risks. Deutsche Emerging Markets Equity Fund returned 0.96% (unadjusted for sales charges) during the 12-month period ended October 31, 2014, outperforming the 0.64% return of its benchmark, the MSCI Emerging Markets Index. Emerging-markets equities finished the 12-month period just barely in positive territory, underperforming the 7.77% return of the developed markets, as gauged by the MSCI All-Country World Index. The emerging markets’ shortfall stemmed largely from several developments specific to the asset class, including weak currency performance in the first three months of the period, concerns about China’s growth trajectory and the unrest in Ukraine. In addition, the weakness in commodity prices was a headwind to the various countries in which the energy and materials sectors make up a large portion of the benchmark. Despite these issues, the MSCI Emerging Markets Index was able to finish the year in positive territory. One of the most important factors supporting performance was the continued accommodation of the world’s central banks. Even as the U.S. Federal Reserve Board (the Fed) wrapped up its asset-purchase program, it remained steadfast in keeping its "lower for longer" interest-rate policy. Outside of the United States, the central banks in Europe and Japan both remained committed to providing aggressive monetary stimulus to their respective economies — a tailwind for emerging-markets equities. Corporate earnings were positive in the asset class, and profits remain on track for growth of 8% to 10% in 2015. In addition, the prospects for meaningful reforms in a number of key markets — including India, China and Mexico — provided a boost to investor sentiment. Together, these factors helped emerging-markets stocks finish in the black despite the litany of unfavorable headlines. Fund Performance The fund’s management team and investment process changed on May 1, 2014. The fund’s 12-month performance results therefore incorporate the results of two separate management teams. Prior to May 1, 2014, the fund finished in line with its benchmark. During this time period, performance was helped by the fund’s strong stock selection in energy and its underweight position in the underperforming Russian market. Among individual stocks, the leading contributors to performance were the Korean information technology company LG Innotek Co., Ltd.,* the Brazilian bank Itau Unibanco Holding SA and the Indian company Tech Mahindra Ltd., while the largest detractors were the Russian retail stock Magnit PJSC, Hankook Tire Worldwide Co.,* Ltd. and Sberbank of Russia. * Not held in the portfolio as of October 31, 2014. From May 1 through the end of the reporting period, the time in which our team was responsible for managing the portfolio, the fund outperformed its benchmark. The primary source of outperformance was our favorable stock selection in China and South Africa, although this was offset somewhat by the impact of weaker selection in South Korea and Brazil. On a sector basis, we generated the strongest returns in industrials, information technology and materials, but we underperformed in the consumer discretionary sector. Among individual stocks, the leading contributor was Aspen Pharmacare Holdings Ltd., a South African drug producer that is generating growth well above the earnings growth rate for the country as a whole. Our largest detractors were the Brazilian energy company Petroleo Brasileiro SA ("Petrobras"), the Korean auto parts producer Hyundai Mobis* and the Brazilian mining company Usinas Siderurgicas de Minas Gerais SA. * Not held in the portfolio as of October 31, 2014. Outlook and Positioning The following discussion refers to the 12-month period ended October 31, 2014. Broadly speaking, we have sought to maximize the impact of individual stock selection by maintaining below-average weightings in stocks with exposure to two key themes: currency volatility and commodity price weakness. Our belief was that the shifting outlook for economic growth and U.S. interest rate policy would lead to both volatile currency markets and underperformance for countries that require external financing to fund their debt. Instead, we tilted the portfolio toward companies domiciled in markets where currency translation would be less likely to have a negative impact on returns. We also saw the potential for commodity prices to remain weak longer than expected, which played a part in our decision to maintain zero-weightings in countries such as Colombia and Peru. In terms of geographies, we tilted the portfolio toward an overweight in Asia and a corresponding underweight in both Latin America and the Europe/Middle East/Africa (EMEA) region. Within Asia, our positive view on China was reflected in the fund’s overweight position in the country. Although China’s economic growth slowed, we believed this could represent a positive factor for equities since it prompted the government to engage in targeted stimulus. Further, the country enacted meaningful reforms that should be a positive for both the economy in general and state-owned enterprises in particular. The fund was also overweight in India. Although India’s valuations were expensive vs. the rest of the emerging markets, they remained reasonable relative to their own history. We also held a positive view on the reforms being enacted by the country’s new prime minister, Narendra Modi, believing his policies will help foster an extended period of above-average growth for India’s economy. Elsewhere in Asia, the fund was overweight in the Philippines, neutral weight in Korea — where low valuations were offset by the likelihood that growth expectations would come down — and underweight in Indonesia, where we saw the potential for continued currency weakness. In EMEA, we established an overweight in Turkey, a neutral weighting in South Africa and an underweight in Greece. However, we stayed on the lookout for opportunities to add to Greece — a relatively new addition to the emerging-markets universe after it lost its developed-market status last year — when adverse headlines offer attractive entry points. We were also underweight in Hungary, Poland and the Czech Republic, due to the potential for further currency depreciation. Russia, as would be expected, was somewhat of a special case. We established an underweight in Russia to cushion the impact of additional volatility stemming from its conflict with the Ukraine, but we still held a modest allocation to the country due to its exceptionally low valuations. "Even though the term ‘emerging markets’ suggests a single, monolithic category, the asset class is in fact made of numerous individual countries with their own idiosyncrasies." Mexico represented the fund’s largest overweight in Latin America. We were encouraged by the reforms taking place in the country, and we believed it represented one of the lowest-risk markets in the asset class. In contrast, we were less enthusiastic about Brazil. Even with the uncertainty surrounding the presidential elections removed from the equation, there was still an element of "wait and see" with regard to the next policy steps of the nation’s president, Dilma Rousseff, following her re-election. Given Brazil’s slow growth and elevated inflation, we opted for an underweight position so we could take advantage of better opportunities elsewhere. We were also underweight in the smaller countries in Latin America due to their above-average exposure to commodity prices. In terms of our broader approach, we believe active management is essential for taking advantage of the full range of opportunities in the emerging markets. Even though the term "emerging markets" suggests a single, monolithic category, the asset class is in fact made of numerous individual countries with their own idiosyncrasies. While some are vulnerable to currency volatility, weak commodity prices or perceived shifts in U.S. Federal Reserve policy, others stand to benefit from meaningful economic reforms and/or growth that is on track to exceed expectations. During the period, we emphasized companies in this group, while maintaining a focus on fast-growing, reasonably valued companies. Ten Largest Equity Holdings at October 31, 2014 (26.0% of Net Assets) Country Percent 1. Taiwan Semiconductor Manufacturing Co., Ltd. Manufacturer of integrated circuits and other semiconductor devices Taiwan 4.2% 2. Samsung Electronics Co., Ltd. Manufacturer of electronic parts Korea 4.1% 3. Aspen Pharmacare Holdings Ltd. Holding company for a group of companies which manufactures medical products South Africa 3.0% 4. Industrial & Commercial Bank of China Ltd. Provides a broad range of personal and corporate commercial banking services China 2.2% 5. Ping An Insurance (Group) Co. of China Ltd. Provides a variety of insurance service China 2.2% 6. PetroChina Co, Ltd. Explores, develops and produces crude oil and natural gas China 2.2% 7. Itau Unibanco Holding SA Provider of banking services Brazil 2.1% 8. China Construction Bank Corp. Provides complete range of banking services and other financial services to individual and corporate consumers China 2.1% 9. China Mobile Ltd. Provider of cellular telecommunication services Hong Kong 2.0% 10. Magnit PJSC Operates a chain of discount supermarkets Russia 1.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 56 for contact information. Portfolio Management Deutsche Alternative Asset Management (Global) Limited (DAAM Global), formerly known as RREEF Global Advisors Limited, serves as subadvisor to the fund. DAAM Global renders investment advisory and management services to the fund. Sean Taylor, Managing Director Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Head of Emerging Markets Equities: London. — Joined Deutsche Asset & Wealth Management in 2013. Prior to his current role, he served as Head of Emerging Markets at Pioneer Investments, Investment Director at GAM, based in London and Dubai, and Head of International & Emerging Markets at Societe Generale. — MBA, Manchester Business School. Andrew Beal, Director Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2014 with 22 years of prior industry experience. Prior to joining, he was responsible for emerging markets investments at Schroders, Nicolas Applegate and Henderson Global Investors. — BSc in Economics and Politics from University of Bath. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) Emerging Markets Index is an unmanaged, capitalization-weighted index of companies in a universe of 26 emerging markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The MSCI All-Country World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. The index consists of 46 country indices comprising 23 developed and 23 emerging market country indices. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Contribution incorporates both a stock’s total return and its weighting in the fund. Overweight means a fund holds a higher weighting in a given sector or security compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or security. Performance Summary October 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 0.96% 2.05% 6.78% Adjusted for the Maximum Sales Charge (max 5.75% load) –4.85% 0.85% 6.15% MSCI Emerging Markets Index† 0.64% 4.64% 10.54% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 0.20% 1.20% 5.86% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –2.80% 1.01% 5.86% MSCI Emerging Markets Index† 0.64% 4.64% 10.54% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 0.20% 1.24% 5.91% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.20% 1.24% 5.91% MSCI Emerging Markets Index† 0.64% 4.64% 10.54% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 1.20% 2.27% 7.02% MSCI Emerging Markets Index† 0.64% 4.64% 10.54% Institutional Class 1-Year 5-Year Life of Class* Average Annual Total Returns as of 10/31/14 No Sales Charges 1.19% 2.38% –3.37% MSCI Emerging Markets Index† 0.64% 4.64% 0.38% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 1.96%, 2.87%, 2.77%, 1.73% and 1.52% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class commenced operations on March 3, 2008. The performance shown for the index is for the time period of February 29, 2008 through October 31, 2014, which is based on the performance period of the life of Institutional Class. † The Morgan Stanley Capital International (MSCI) Emerging Markets Index is an unmanaged, capitalization-weighted index of companies in a universe of 26 emerging markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/14 $ 10/31/13 $ Distribution Information as of 10/31/14 Income Dividends, Twelve Months $ $
